Salinger J.
(concurring). — I agree to the result. In my opinion, so much of the argument as is that, if one recklessly'affirm he knows an article is as represented, and does not know it, and so affirms to induce the owner to act, this established he is guilty of knowing that the article was not as represented,- is erroneous. I think that he is responsible, but for the reason that he knew that his af*420firmation of personal knowledge was false — not because he knew the representation of quality was false. Perhaps the reckless assertion of the falsehood of personal knowledge is evidence of scienter in making the false representation of quality, but it is not more than that. This means that an allegation of scienter in misrepresenting quality is not supported by reckless and false representation of having personal knowledge of quality. But, as no point is made urging the distinction, the result reached is correct.